Exhibit 10.78
FIRST AMENDMENT TO THE DYNEGY NORTHEAST GENERATION, INC.
COMPREHENSIVE WELFARE BENEFITS PLAN
Effective 4/20/05
WHEREAS, the Health Insurance Portability and Accountability Act of 1996 (the
“Act”) and regulations promulgated thereunder at 45 C.F.R. Part 164, subpart C
(“HIPAA Security Regulations”) impose certain obligations on group health plans
and plan sponsors with respect to electronic protected health information;
WHEREAS, Section 8.1 of the Dynegy Northeast Generation, Inc. Comprehensive
Welfare Benefits Plan, effective as of January 1, 2002, and as subsequently
amended (the “Plan”), provides that Dynegy Northeast Generation, Inc. (the
“Company”) may amend the Plan and any or all Constituent Benefit Programs
incorporated therein; and
WHEREAS, effective April 20, 2005, the Company implemented its program of
compliance with the HIPAA Security Regulations;
WHEREAS, reflecting such de facto compliance, the Company desires to formally
adopt and execute an amendment to the Plan to comply with certain requirements
of the HIPAA Security Regulations;
NOW, THEREFORE, in consideration of the premises above, effective April 20,
2005, Article XIV of the Plan shall be, and hereby is amended in the following
respects:

 

 



--------------------------------------------------------------------------------



 



I.
Section 14.1 of the Plan is hereby deleted and replaced in its entirety by the
following:
14.1 Purpose of Article.
The purpose of this Article XIV is to cause the Plan to comply with the Health
Insurance Portability and Accountability Act of 1996 (the “Act”) and the
regulations adopted thereunder at 45 C.F.R. Parts 160 and 164, subparts C and E
(the “Regulations”). This Article is to be construed and interpreted in
accordance with such purposes. Terms used in this Article shall have the
meanings set forth in the Regulations. In the event of a conflict between a Plan
definition of a term and that provided in the Regulations, the definition in the
Regulations shall govern for purposes of this Article XIV.
II.
New subsections (11) and (12) are added to Section 14.4 of the Plan to provide
as follows:
(11) The Company will implement administrative, physical, and technical
safeguards that reasonably and appropriately protect the confidentiality,
integrity, and availability of the electronic PHI that it creates, receives,
maintains or transmits on behalf of the Plan (except with respect to enrollment
and disenrollment information, SHI and PHI disclosed pursuant to an
authorization under Section 164.508 of the Regulations) and shall ensure that
any agents (including subcontractors) to whom it provides such electronic PHI
agree to implement reasonable and appropriate security measures to protect such
information; and
(12) The Company will report to the Plan any security incident of which it
becomes aware.
Ill.
The following sentence is added to the end of 14.5(1) of the Plan:
The Company will ensure that the provisions of this Section 14.5 are supported
by reasonable and appropriate security measures to the extent that the designees
have access to electronic PHI.

 

2



--------------------------------------------------------------------------------



 



IV.
A new Section 14.8 is added to the Plan to provide as follows:
14.8 Security Officer. The Company shall appoint a security officer for the
Plan. The Company may remove the Plan’s then existing security officer at any
time upon written notice provided that the Company has appointed a successor
security officer for the Plan. Any security officer appointed for the Plan shall
signify his or her consent to act as security officer for the Plan in writing to
the Company. In general, the security officer shall have the responsibility to
oversee all ongoing activities related to the development, implementation,
maintenance of, and adherence to the Plan’s policies and procedures covering the
security of, and access to electronic personal and protected health information
in compliance with the federal and state laws and the Plan’s information
security practices. The Plan security officer’s duties and responsibilities
shall focus upon the operation and administration of the Plan (including
activities conducted via the services of insurers, business associates, such as
third-party administrators, COBRA vendors and utilization review organizations,
and employees and agents of the Company) and the activities of the Company
regarding the Plan in its capacity as sponsor of the Plan. In order to carry out
such general powers, duties and responsibilities, the Plan’s security officer
shall have such specific powers, duties and responsibilities as may be specified
from time to time by the Company or its designee.
V.
Except as modified herein, the Plan shall remain in full force and effect.
IN WITNESS WHEREOF, the undersigned has caused this First Amendment to the Plan
to be executed this 6 day of September 2005, to be effective as provided above.

            DYNEGY NORTHEAST GENERATION, INC.
      By:   /s/ J. Kevin Blodgett         Title: Sr VP Human Resources         
 

 

3